749 F.2d 1260
117 L.R.R.M. (BNA) 3397
RICELAND FOODS, INC., Appellant,v.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO-CLC, LOCAL 2381 and UBC Southern Councilof Industrial Workers, Appellees.
No. 83-1619.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 13, 1984.Decided Dec. 10, 1984.

Before HEANEY, BRIGHT, ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, and BOWMAN, Circuit Judges.


1
EN BANC.

ORDER

2
This case has been heard by the Court en banc.  Judges Ross, McMillian, John R. Gibson, and Bowman would affirm the panel opinion and reverse the District Court judgment.  Judges Heaney, Bright, Arnold, and Fagg would reverse the panel opinion, 737 F.2d 758, and affirm the District Court judgment.  Therefore the judgment of the District Court is affirmed by an equally divided Court.